

116 S3206 IS: Accessible Voting Act of 2020
U.S. Senate
2020-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3206IN THE SENATE OF THE UNITED STATESJanuary 16, 2020Mr. Casey (for himself, Ms. Klobuchar, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo amend the Help America Vote Act of 2002 to increase voting accessibility for individuals with
			 disabilities and older individuals, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Accessible Voting Act of 2020.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings; purpose.TITLE I—Election Assistance Commission Office of AccessibilitySec. 101. Establishment of the Election Assistance Commission Office of Accessibility.Sec. 102. National Resource Center on Accessible Voting.Sec. 103. Establishment of national voter accessibility website.TITLE II—State requirements and paymentsSec. 201. Establishment and maintenance of State accessible election websites.Sec. 202. Designation of single State office.Sec. 203. Transparency regarding changes.Sec. 204. Access to absentee registration procedures and no-excuse absentee voting for all voters.Sec. 205. Protections for in-person voting for individuals with disabilities and older individuals.Sec. 206. Protections for individuals subject to guardianship.Sec. 207. Payments to States for implementation of accessibility requirements.Sec. 208. Technical and conforming amendments relating to issuance of voluntary guidance and enforcement.TITLE III—Federal assistanceSec. 301. Expansion and reauthorization of grant program to assure voting access for individuals with disabilities and older individuals.Sec. 302. Appointments to EAC Board of Advisors.Sec. 303. Removal of limitation on use of funds for participation of protection and advocacy systems in litigation related to election-related disability access.Sec. 304. Funding for protection and advocacy systems. 2.Findings; purpose (a)FindingsCongress finds the following:
 (1)Since its founding, America has steadily worked to ensure the right to vote for all through State law, Federal law, and constitutional amendments.
 (2)Almost a quarter of the electorate will be 65 years old or older in 2020. (3)Of the 37,000,000 voting age individuals with disabilities in America, an estimated 14,300,000 citizens with disabilities reported voting in the November 2018 election.
 (4)Older individuals who have been lifelong voters and who now find it difficult to leave their home often cannot vote in person.
 (5)Despite Federal laws requiring fully accessible voting places, barriers to vote for people with disabilities and older individuals still exist.
 (6)In 2016 only 40 percent of polling places were architecturally accessible and only 45 percent of voting booths were accessible.
 (7)Combining deficiencies in architectural and voting booth access, only 17 percent of polling places could be considered fully accessible in 2016.
 (8)People with disabilities voted at a rate of 4.7 percent less than non-disabled individuals in 2016. (9)In 2017, the Native American Voting Rights Coalition found that the distance needed to travel to polling locations and drop off boxes for absentee ballots greatly affected the ability of Native Americans to cast ballots.
 (10)The National Congress of American Indians found that the turnout rate for Native Americans and Alaska Native registered voters is between 5 to 14 percent lower than turnout rates of other racial and ethnic groups.
 (11)According to the United States Census Bureau, there are nearly 26,000,000 individuals in the United States with limited English proficiency and more than 66,000,000 who speak a language other than English at home. Americans with limited English proficiency can face challenges when attempting to register to vote and cast a ballot.
 (12)A strong legislative focus on the needs of older individuals, individuals with disabilities, Native Americans, Alaska Natives, and individuals with limited proficiency in the English language is necessary to remove obstacles to vote and ensure they can exercise their right to vote.
 (b)PurposeThe purpose of this Act is to improve access for older individuals, individuals with disabilities, Native Americans, Alaska Natives, and individuals with limited proficiency in the English language to register to vote and to cast a ballot by—
 (1)providing States and local governments with resources to improve accessibility when registering to vote, voting by absentee, and casting a ballot in person; and
 (2)expanding Federal oversight and support to ensure greater accessibility to State voting systems. IElection Assistance Commission Office of Accessibility 101.Establishment of the Election Assistance Commission Office of Accessibility (a)In generalSubtitle A of title II of the Help America Vote Act of 2002 (52 U.S.C. 20921) is amended by adding at the end the following new part:
					
						4Election Assistance Commission Office of Accessibility
							223.Election Assistance Commission Office of Accessibility
 (a)EstablishmentThere is hereby established the Election Assistance Commission Office of Accessibility (hereinafter in this part referred to as the Office of Accessibility).
 (b)DutiesThe Office of Accessibility shall— (1)serve as the effective and visible advocate on behalf of voters with access needs, including older individuals, individuals with disabilities, Native Americans, Alaska Native citizens, and individuals with limited proficiency in the English language—
 (A)within the Election Assistance Commission and with other departments and agencies of the Federal Government regarding all Federal policies affecting such individuals; and
 (B)in the States to promote the enhanced accessibility of voting systems and compliance with this Act and other Federal law and regulations;
 (2)ensure State and local election officials are taking steps to maintain voting systems that meet Department of Justice accessibility standards;
 (3)if the Director of the Office of Accessibility finds that a State has not taken steps to meet such standards, refer the finding to the Department of Justice for enforcement;
 (4)evaluate State proposals to expand voter accessibility in order to meet the requirements of sections 304 through 309;
 (5)ensure State and local governments meet the requirements of sections 304 through 309 (relating to accessible election websites and other accessibility requirements), including through referral to the Attorney General for action under section 401 as appropriate;
 (6)administer and evaluate payments to States for the establishment and maintenance of accessible election websites under section 297;
 (7)establish and operate the National Resource Center on Accessible Voting under section 224; (8)establish the national voter accessibility website under section 225;
 (9)collect and disseminate information related to challenges experienced by older individuals, individuals with disabilities, Native Americans, Alaska Natives, and individuals with limited proficiency in the English language when registering to vote or casting a ballot; and
 (10)recommend policies and priorities to improve the accessibility of State voter registration systems, voting systems, the casting of ballots, and the application for and casting of absentee ballots.
 (c)ObjectivesThe Office of Accessibility shall have the following primary objectives: (1)Educating State and local election officials on the challenges faced by older individuals, individuals with disabilities, Native Americans, Alaska Natives, and individuals with limited proficiency in the English language when voting, and teaching evidence-based strategies for overcoming those challenges.
 (2)Educating State and local election officials regarding the needs of individuals with disabilities and older individuals.
 (3)Providing educational resources in plain language to older individuals and individuals with disabilities on their rights and resources when registering to vote and voting.
 (4)Providing translated educational resources for Native Americans, Alaska Natives, and individuals with limited proficiency in the English language on their rights and resources when registering to vote and voting.
 (5)Studying potential improvements and providing strategies that State and local election officials may implement, and encouraging the enactment of State or local laws as necessary for such implementation, with the goal of—
 (A)ensuring that individuals with disabilities and older individuals are provided the opportunity to cast a private and independent ballot in person in an election for Federal office, including—
 (i)strategies to reduce adversely long wait times for casting ballots; (ii)alternative options to cast a ballot on the day of an election, such as providing the option to cast a ballot outside of the polling place or from a vehicle;
 (iii)strategies and criteria to create expedited voting lines for those needing such service; or (iv)the ability for an individual who cannot physically wait in line to exit the line without losing their place;
 (B)ensuring that individuals with disabilities and older individuals are provided the opportunity to cast a private and independent absentee ballot, including—
 (i)ensuring the process for requesting and securing an absentee ballot is accessible to individuals with disabilities and older individuals;
 (ii)ensuring the process for submitting an absentee ballot is accessible to individuals with disabilities and older individuals; and
 (iii)ensuring the process for marking an absentee ballot is accessible to individuals with disabilities and older individuals; and
 (C)implementing policies that encourage more individuals with disabilities and older individuals to serve as poll workers.
 (6)Promoting research into the use of accessible ballot marking devices and educating State and local election officials on the secure use of accessible ballot marking devices.
									(d)Director of accessibility
 (1)In generalThe Office of Accessibility shall be headed by a Director of Accessibility (referred to in this part as the Director) who shall be appointed by the Executive Director of the Election Assistance Commission.
 (2)Term of service for the directorThe Director shall serve for a term of 4 years. The term of the first individual appointed to the position of Director shall end on January 3, 2025, and the term of each individual appointed for a full term to the position of Director thereafter shall end on January 3 of each fourth year thereafter.
									(3)Procedure for appointment
 (A)In generalOn the date that is 6 months prior to the date on which a vacancy is scheduled to occur in the position of the Director or the date on which the Director submits a Letter of Resignation, the Election Assistance Commission Standards Board and Election Assistance Commission Board of Advisors under part 2 of this subtitle (hereafter in this part referred to as the Standards Board and the Board of Advisors, respectively), shall each appoint a search committee to recommend at least three nominees for the position.
 (B)Requiring consideration of nomineesThe Executive Director of the Election Assistance Commission shall consider the nominees recommended by the Standards Board and the Board of Advisors in appointing the Director.
										(4)Procedure for reappointment
 (A)In generalThe Director may be reappointed for one or more additional full terms if the Standards Board and the Board of Advisors recommends such reappointment.
 (B)Timing of recommendationThe Standards Board and the Board of Advisors may recommend such reappointment for an additional term before the date on which the current term of the Director expires, but not more than 3 months before such date.
 (5)Continuation in officeAn individual serving in the position of Director at the end of the term of the individual as Director may continue to serve until a successor is appointed.
									(e)Deputy director
 (1)In generalThere shall be a Deputy Director of the Office who shall— (A)be appointed by the Director;
 (B)perform such duties as may be assigned by the Director; and (C)during the absence or incapacity of the Director or during a vacancy in that office, act as the Director.
 (2)TermThe term of an individual appointed to the position of Deputy Director shall end on the date on which the term of the Director appointing the Deputy Director ends.
 (3)Continuation in officeAn individual serving in the position of Deputy Director at the end of the term of the individual as Deputy Director may continue to serve until a successor is appointed.
 (f)Other staffSubject to rules prescribed by the Commission, the Director may appoint and fix the pay of such additional personnel as the Director considers appropriate.
 (g)Reports to CongressNot later than 2 years after the date of enactment of this part, and every 2 years thereafter, the Director shall submit to Congress a report describing the activities carried out under this part during the period since the last report was submitted under this subsection.
 (h)DefinitionsIn this part, the term accessible, individual with a disability, older individual, and State have the meaning given those terms in section 304. (i)AuthorizationThere are authorized to be appropriated to the Office of Accessibility to carry out the provisions of this part $500,000 for each of fiscal years 2021 and 2022 and such sums as may be necessary for each succeeding year..
				(b)Conforming amendments
 (1)Conforming amendment to duties of EACSection 202 of the Help America Vote Act of 2002 (52 U.S.C. 20922) is amended— (A)in paragraph (5), by striking and at the end;
 (B)in paragraph (6), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new paragraph:
							
 (7)establishing the Election Assistance Commission Office of Accessibility under section 223.. (2)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 222 the following new items:
						PART 4—Election Assistance Commission Office of Accessibility
Sec. 223. Election Assistance Commission Office of Accessibility..
					102.National Resource Center on Accessible Voting
 (a)In generalPart 4 of subtitle A of title II of the Help America Vote Act of 2002, as added by section 101, is amended by adding at the end the following new section:
					
						224.National Resource Center on Accessible Voting
 (a)In generalNot later than January 1, 2021, the Office of Accessibility shall, directly or by grant or contract with eligible entities described in subsection (d), establish and operate a National Resource Center on Accessible Voting (in this section referred to as the Center).
 (b)ActivitiesIn order to address the unique challenges faced by older individuals, individuals with disabilities, Native Americans, Alaska Natives, and individuals with limited proficiency in the English language, the Center shall provide State and local election officials, poll workers, and volunteers with the information and technical assistance needed to effectively provide accessible voting, and ensure that individuals with disabilities and older individuals are given an equivalent opportunity to vote, including with privacy and independence.
 (c)ObjectivesThe Center shall assist the Office of Accessibility in carrying out the primary objectives of the Office as described in section 223(c).
							(d)Eligible entities
 (1)In generalTo be eligible to receive a grant or contract under this subsection, an entity shall— (A)submit an application to the Office of Accessibility at such time, in such manner, and containing such information as the Office of Accessibility may reasonably require; and
 (B)meet the criteria described in paragraph (2). (2)Criteria describedThe criteria described in this paragraph, with respect to an entity, are that the entity—
 (A)has demonstrated expertise in working with organizations or individuals on issues affecting individuals with disabilities and older individuals;
 (B)has documented experience in providing training and technical assistance on a national basis or a formal relationship with an organization that has such experience;
 (C)partners with an organization that has demonstrated expertise in election security; and (D)meets such other criteria as determined appropriate by the Office of Accessibility.
 (e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section not less than $5,000,000 for fiscal year 2021 and each succeeding fiscal year. Amounts appropriated under the preceding sentence shall remain available until expended.
 (f)Operating standards and reporting requirementsThe Office of Accessibility shall develop and issue operating standards and reporting requirements for the Center..
 (b)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 223, as added by section 101(b)(2), the following new item:
					Sec. 224. National Resource Center on Accessible Voting..
				103.Establishment of national voter accessibility website
 (a)PurposeThe purpose of this section is to create an accessible national website to provide support and information to State and local election officials, individuals with disabilities, and older individuals.
 (b)EstablishmentPart 4 of subtitle A of title II of the Help America Vote Act of 2002, as added by section 101 and amended by section 102, is amended by adding at the end the following new section:
					
						225.Establishment of national voter accessibility website
 (a)In generalThe Office of Accessibility shall work with State and local election officials to collect data and administer a public national voter accessibility website to—
 (1)ensure individuals with disabilities and older individuals are provided easy access to clear and understandable voter information for each State, including—
 (A)a link to each State accessible election website as described in section 304; (B)information on voting timelines for each State, including deadlines to—
 (i)register to vote; (ii)update voter registration information;
 (iii)submit an application to run for elected office; (iv)apply for an absentee ballot; and
 (v)submit an absentee ballot; and (C)a plain language description of the voting laws of each State, including information on—
 (i)voter identification requirements; (ii)how to register to vote, update registration info, and confirm an individual is registered to vote in the State;
 (iii)the location and operating hours of polling places and the accessibility of polling places; (iv)the availability of aid or assistance for individuals with disabilities and older individuals to cast their vote in a manner that provides the same opportunity for access and participation (including privacy and independence) as for other voters at polling places;
 (v)the availability of aid or assistance from State and local agencies for individuals with disabilities or older individuals who are not able to travel to the polling place;
 (vi)how to contact State, local, and Federal officials with complaints or grievances if individuals with disabilities and older individuals feel their ability to register to vote or vote has been blocked or delayed; and
 (vii)access to aging and disability support resources in the State, including— (I)protection and advocacy systems (as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002)); and
 (II)information on how to obtain transportation to the polls from State or local agencies; and (2)provide a description of resources for local election officials to use in providing guidance to poll workers in order to ensure that polling places are accessible for individuals with disabilities and older individuals in a manner that provides the same opportunity for access and participation (including privacy and independence) as for other voters.
								(b)Database
 (1)In generalThe Office of Accessibility shall maintain a database of complaints or grievances from individuals who feel their ability to register to vote or vote has been blocked or delayed, and the outcome of their complaints (as reported by States pursuant to section 297(d)).
 (2)Public availabilityThe Office of Accessibility shall make such complaints and a description of the outcomes of such complaints available to the public, while maintaining the anonymity of any individual who submits a complaint.
 (3)Referral of complaints to Department of JusticeThe Office of Accessibility shall refer any complaints or grievances which violate Federal law to the Department of Justice.
 (c)DefinitionsIn this section, the terms accessible, individual with a disability, older individual, and State have the meaning given those terms in section 304.. (c)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 224, as added by section 102(b), the following new item:
					Sec. 225. Establishment of national voter accessibility website..
				IIState requirements and payments
			201.Establishment and maintenance of
			 State accessible election websites
 (a)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21018 et seq.) is amended— (1)by redesignating sections 304 and 305 as sections 305 and 306; and
 (2)by inserting after section 303 the following:  304.Establishment and maintenance of accessible election websites (a)In generalEach State shall ensure their election websites are accessible and meet the following requirements:
 (1)Local election officialsThe website shall provide local election officials, poll workers, and volunteers with— (A)guidance to ensure that polling places are accessible for individuals with disabilities and older individuals in a manner that provides the same opportunity for access and participation (including privacy and independence) as for other voters; and
 (B)online training and resources on— (i)how best to promote the access and participation of individuals with disabilities and older individuals in elections for public office; and
 (ii)the voting rights and protections for individuals with disabilities and older individuals under State and Federal law.
 (2)VotersThe website shall provide information about voting, including— (A)the accessibility of all polling places within the State, including outreach programs to inform individuals about the availability of accessible polling places;
 (B)how to register to vote and confirm voter registration in the State; (C)the location and operating hours of all polling places in the State;
 (D)the availability of aid or assistance for individuals with disabilities and older individuals to cast their vote in a manner that provides the same opportunity for access and participation (including privacy and independence) as for other voters at polling places;
 (E)the availability of transportation aid or assistance to the polling place for individuals with disabilities or older individuals;
 (F)the rights and protections under State and Federal law for individuals with disabilities and older individuals to participate in elections; and
 (G)how to contact State, local, and Federal officials with complaints or grievances if individuals with disabilities, older individuals, Native Americans, Alaska Natives, and individuals with limited proficiency in the English language feel their ability to register to vote or vote has been blocked or delayed.
										(b)Partnership with outside technical organization
 (1)In generalThe chief State election official of each State, through the committee of appropriate individuals under subsection (c)(2), shall partner with an outside technical organization with demonstrated experience in establishing accessible and easy to use accessible election websites to—
 (A)update an existing election website to make it fully accessible in accordance with this section; or
 (B)develop an election website that is fully accessible in accordance with this section. (2)In-house trainingUnder such partnership, the outside technical organization shall also be required to provide training to in-house personnel of the State or units of local government to maintain and update election websites in an accessible manner.
									(c)State plan
 (1)DevelopmentThe chief State election official of each State shall, through a committee of appropriate individuals as described in paragraph (2), develop a State plan that describes how the State and local governments will meet the requirements under this section.
 (2)Committee membershipThe committee shall comprise at least the following individuals: (A)The chief election officials of the four most populous jurisdictions within the State.
 (B)The chief election officials of the four least populous jurisdictions within the State. (C)Representatives from two disability advocacy groups, including at least one such representative who is an individual with a disability.
 (D)Representatives from two older individual advocacy groups, including at least one such representative who is an older individual.
 (E)Representatives from two independent non-governmental organizations with expertise in establishing and maintaining accessible websites.
 (F)Representatives from two independent non-governmental voting rights organizations. (G)Representatives from State protection and advocacy systems as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002).
 (d)Partnership To monitor and verify accessibilityThe chief State election official of each eligible State, through the committee of appropriate individuals under subsection (c)(2), shall partner with at least two of the following organizations to monitor and verify the accessibility of the election website and the completeness of the election information and the accuracy of the disability information provided on such website:
 (1)University Centers for Excellence in Developmental Disabilities Education, Research, and Services designated under section 151(a) of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15061(a)).
 (2)Centers for Independent Living, as described in part C of title VII of the Rehabilitation Act of 1973 (29 U.S.C. 796f et seq.).
 (3)A State Council on Developmental Disabilities described in section 125 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15025).
 (4)State protection and advocacy systems as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002).
 (5)Statewide Independent Living Councils established under section 705 of the Rehabilitation Act of 1973 (29 U.S.C. 796d).
 (6)State Assistive Technology Act Programs. (7)A visual access advocacy organization.
 (8)An organization for the deaf. (9)A mental health organization.
 (e)DefinitionsIn this subtitle: (1)AccessibleThe term accessible means—
 (A)in the case of the election website under subsection (a) or section 225, or an electronic communication under section 307—
 (i)that the functions and content of the website or electronic communication, including all text, visual, and aural content, are as accessible to people with disabilities as to those without disabilities;
 (ii)that the functions and content of the website or electronic communication are accessible to individuals with limited proficiency in the English language; and
 (iii)that the website or electronic communication meets, at a minimum, conformance to Level AA of the Web Content Accessibility Guidelines 2.0 of the Web Accessibility Initiative (or any successor guidelines); and
 (B)in the case of a facility (including a polling place), that the facility is readily accessible to and usable by individuals with disabilities and older individuals, as determined under the 2010 ADA Standards for Accessible Design adopted by the Department of Justice (or any successor standards).
 (2)Individual with a disabilityThe term individual with a disability means an individual with a disability, as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102), and who is otherwise qualified to vote in elections for Federal office.
 (3)Older individualThe term older individual means an individual who is 60 years of age or older and who is otherwise qualified to vote in elections for Federal office.
 (4)StateThe term State means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States.
 (f)Effective dateThis section shall apply on or after January 1, 2021.. (b)Clerical amendmentsThe table of contents of such Act is amended—
 (1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306, respectively; and
 (2)by inserting after the item relating to section 303 the following new item: Sec. 304. Establishment and maintenance of accessible election websites.. 202.Designation of single State office (a)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21018 et seq.), as amended by section 201, is amended—
 (1)by redesignating sections 305 and 306 as sections 306 and 307; and (2)by inserting after section 304 the following:
						
							305.Designation of single State office to provide information for all individuals with disabilities and
			 older
			 individuals in the State
 (a)In generalEach State shall designate a single office which shall be responsible for providing information with respect to Federal elections to all individuals with disabilities or older individuals.
 (b)ResponsibilitiesSuch office shall be responsible for the following:
 (1)Maintaining the accessible State election website as described in section 304. (2)Providing information regarding voter registration, absentee ballots, and in-person voting procedures to be used by individuals with disabilities and older individuals with respect to elections for Federal office.
 (3)Regularly auditing polling places to ensure they are accessible, as defined in section 304, and publicly posting the results of such audits no later than 6 months after the completion of the audit.
 (4)Providing information to State and local election officials on how to set up and operate accessible voting systems and information regarding the accessibility of voting procedures, including guidance on compatibility with assistive technologies such as screen readers and ballot marking devices.
 (5)Working with— (A)community members with disabilities and disability advocacy groups year round; and
 (B)older individuals and advocacy groups for older individuals year round. (6)Integrating information on accessibility, accommodations, disability, and older individuals into regular training materials for poll workers and election administration officials.
 (7)Training poll workers on how to make polling places accessible for individuals with disabilities and older individuals.
 (8)Promoting the hiring of individuals with disabilities and older individuals as poll workers and election staff.
 (c)Effective dateThis section shall apply on or after January 1, 2021.. (b)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 304, as added by section 201(b), the following:
					Sec. 305. Designation of single State office to provide information for all individuals with
			 disabilities and
			 older individuals in the State..
				203.Transparency regarding changes
 (a)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21018 et seq.), as amended by sections 201 and 202, is amended—
 (1)by redesignating sections 306 and 307 as sections 307 and 308; and (2)by inserting after section 305 the following:
						
							306.Transparency regarding changes
								(a)Notice of enacted changes
 (1)In generalIf a State or political subdivision makes any change in any prerequisite to voting or standard, practice, or procedure with respect to voting in any election for Federal office that will result in the prerequisite, standard, practice, or procedure being different from that which was in effect as of the date that is 180 days before the election, the State or political subdivision must provide reasonable public notice in such State or political subdivision and on the accessible State election website as described in section 304, containing a concise description of the change, including the difference between the changed prerequisite, standard, practice, or procedure and the prerequisite, standard, practice, or procedure which was previously in effect.
 (2)FormatThe public notice described in paragraph (1) shall be provided in a format that is convenient and accessible to individuals with disabilities and older individuals.
									(3)Accessible email and mail notices
 (A)In generalA State or political subdivision shall send out an accessible electronic mail or mail notice to any voter who request to be notified of any changes described in paragraph (1).
 (B)Establishment of processA State or political subdivision shall establish a process under which a voter may request to be notified of any such changes.
 (4)Deadline for noticeA State or political subdivision shall provide the public notice required under paragraph (1) not later than 7 days after making the change involved.
									(b)Transparency regarding polling place resources
 (1)In generalIn order to identify any changes that may impact the right to vote of any individual, prior to the 30th day before the date of an election, each State or political subdivision with responsibility for allocating registered voters, voting machines, and official poll workers to particular precincts and polling places shall provide reasonable public notice in such State or political subdivision and on the accessible State election website as described in section 304, of the information described in paragraph (2) for precincts and polling places within such State or political subdivision.
 (2)Information describedThe information described in this paragraph with respect to a precinct or polling place is each of the following:
 (A)The name or number of the precinct or polling place. (B)In the case of a polling place, the location, including the street address, and confirmation that the polling place is accessible to individuals with disabilities and older individuals.
 (C)The number of voting machines assigned, including the number of voting machines accessible to individuals with disabilities and older individuals and the number of poll workers who have received training on how to set up and operate the accessible voting systems.
 (D)The total number of poll workers officially assigned to the polling place, including the number of such poll workers who have received training to assist individuals with disabilities and older individuals.
 (E)The number of official volunteer poll workers assigned who have received training to assist individuals with disabilities and older individuals.
 (F)In the case of a polling place, the dates and hours of operation. (3)Updates in information reportedIf a State or political subdivision makes any change in any of the information described in paragraph (2) with respect to which a notice is provided pursuant to paragraph (1), the State or political subdivision shall provide reasonable public notice in such State or political subdivision and on the accessible State election website as described in section 304, of the change in the information not later than 48 hours after the change occurs or, if the change occurs fewer than 48 hours before the date of the election for Federal office, as soon as practicable after the change occurs.
 (4)FormatThe public notice described in paragraph (1) or (3) shall be provided in a format that is reasonably convenient and accessible to individuals with disabilities and older individuals.
									(5)Accessible email and mail notices
 (A)In generalA State or political subdivision shall send out an accessible electronic mail and mail notice to any voter who requests to be notified of any changes described in paragraph (1) and to the State protection and advocacy systems (as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002)).
 (B)Establishment of processA State or political subdivision shall establish a process under which a voter may request to be notified of any such changes.
 (c)Effective dateThis section shall apply with respect to elections for Federal office held on or after January 1, 2021..
 (b)Clerical amendmentsThe table of contents of such Act is amended by inserting after the item relating to section 305, as added by section 202(b), the following:
					Sec. 306. Transparency regarding changes..
				204.Access to absentee registration procedures and no-excuse absentee voting for all voters
 (a)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21018 et seq.), as amended by sections 201, 202, and 203, is amended—
 (1)by redesignating sections 307 and 308 as sections 308 and 309; and (2)by inserting after section 306 the following:
						
							307.Access to absentee registration procedures and no-excuse absentee voting for all voters
 (a)In generalNotwithstanding section 6(c) and subparagraph (B) or (D) of section 8(a)(1) of the National Voter Registration Act of 1993 (52 U.S.C. 20505(c); 20507(a)(1)), each State shall—
 (1)permit any eligible voter to use absentee registration procedures and to vote by absentee ballot in elections for Federal office;
 (2)accept and process, with respect to any election for Federal office, any otherwise valid voter registration application and absentee ballot application from any eligible voter if the application is received by the appropriate State election official not less than 7 days before the election;
 (3)in addition to any other method of registering to vote in the State, establish procedures— (A)for States to send voter registration applications to eligible voters in accordance with the eligible voter's preferred method of transmission as designated under subparagraph (B);
 (B)by which an eligible voter may designate whether the eligible voter prefers that such voter registration applications be transmitted by mail or electronically; and
 (C)to allow eligible voters to electronically submit the mail voter registration application form prescribed under section 9(a)(2) of the National Voter Registration Act of 1993 (52 U.S.C. 20508(a)(2));
 (4)in addition to any other method of applying for an absentee ballot in the State, establish procedures—
 (A)for States to send absentee ballot applications to eligible voters in accordance with the eligible voter’s preferred method of transmission as designated under subparagraph (B); and
 (B)by which an eligible voter may designate whether the eligible voter prefers that such absentee ballot registration be transmitted by mail or electronically;
 (5)establish procedures to allow eligible voters to establish a permanent absentee voter status until the voter submits an application to terminate their permanent absentee voter status;
 (6)transmit a validly requested absentee ballot to any eligible voter— (A)in the case in which the request is received at least 45 days before an election for Federal office, not later than 45 days before the election; and
 (B)in the case in which the request is received less than 45 days before an election for Federal office—
 (i)in accordance with State law; and (ii)if practicable and as determined appropriate by the State, in a manner that expedites the transmission of such absentee ballot; and
 (7)if the State declares or otherwise holds a runoff election for Federal office, establish a written plan which provides that absentee ballots are made available to eligible voters in a manner that gives them sufficient time to vote in the runoff election.
									(b)Designation of Means of Electronic Communication for eligible voters To Request and
			 for States To Send Voter Registration Applications and Absentee Ballot
			 Applications, and for Other Purposes Related to Voting Information
 (1)In generalEach State shall, in addition to the designation of a single State office under section 305, designate not less than 1 means of electronic communication—
 (A)for use by eligible voters who wish to register to vote or vote in any jurisdiction in the State to request voter registration applications and absentee ballot applications under paragraphs (3) and (4), respectively, of subsection (a);
 (B)for use by States to send voter registration applications and absentee ballot applications requested under such paragraphs;
 (C)for the purpose of providing related voting, balloting, and election information to eligible voters; and
 (D)that meets the accessibility requirement as described in subsection (d). (2)Clarification regarding provision of multiple means of electronic communicationA State may, in addition to the means of electronic communication so designated, provide multiple means of electronic communication to eligible voters, including a means of electronic communication for the appropriate jurisdiction of the State.
									(3)Inclusion of designated means of electronic communication with informational and instructional
 materials that accompany balloting materialsEach State shall include a means of electronic communication so designated with all informational and instructional materials that accompany balloting materials sent by the State to eligible voters.
 (4)Transmission if no preference indicatedIn the case where an eligible voter does not designate a preference under paragraph (3)(B) or (4)(B), respectively, of subsection (a), the State shall transmit the voter registration application or absentee ballot application by any delivery method allowable in accordance with applicable State law, or if there is no applicable State law, by mail.
 (5)Coordination with StatesThe Election Assistance Commission shall work with States to ensure the mail voter registration application form prescribed under section 9(a)(2) of the National Voter Registration Act of 1993 (52 U.S.C. 20508(a)(2)) is accessible as defined in section 304 and capable of being submitted electronically to State election offices by individuals.
									(c)Transmission and marking of blank absentee ballots by mail and electronically
 (1)In generalEach State shall establish procedures— (A)to securely transmit blank absentee ballots by mail and electronically (in accordance with the preferred method of transmission designated by the eligible voter under subparagraph (B)) to eligible voters for an election for Federal office; and
 (B)by which the eligible voter may designate whether the individual prefers that such blank absentee ballot be transmitted by mail or electronically.
 (2)Transmission if no preference indicatedIn the case where an eligible voter does not designate a preference under paragraph (1)(B), the State shall transmit the ballot by any delivery method allowable in accordance with applicable State law, or if there is no applicable State law, by mail.
 (3)Marking of blank absentee ballotsEach State shall establish procedures to allow voters to securely mark blank absentee ballots through assistive technology for an election for Federal office.
									(4)Application of methods to track delivery to and return of ballot by individual requesting ballot
 (A)In generalSubject to subparagraph (B), under the procedures established under paragraph (1), the State may apply such methods as the State considers appropriate which are in accordance with paragraph (1), such as assigning a unique identifier to the ballot, to ensure that if an eligible voter requests the State to transmit a blank absentee ballot to the individual in accordance with this subsection, the voted absentee ballot which is returned by the individual is the same blank absentee ballot which the State transmitted to the individual.
 (B)LimitationIn carrying out this paragraph, a State may not adopt a method of tracking absentee ballots which would violate the right of an individual to a private ballot. If a unique identifier is assigned to an absentee ballot, the State must adopt procedures to ensure the identity of the individual remains secret.
 (d)Accessibility requirement for electronic communicationsAny electronic communication under this section, including any application, ballot, or instructional material sent electronically, shall be accessible as defined in section 304.
 (e)Rule of constructionNothing in this section may be construed to allow the casting of ballots over the internet.
 (f)Effective dateThis section shall apply with respect to elections for Federal office held on or after January 1, 2021..
					(b)Conforming amendments
 (1)Technical amendmentSection 906(a) of the Help America Vote Act of 2002 (52 U.S.C. 21145(a)) is amended, in the matter preceding paragraph (1), by striking section 303(b) and inserting sections 303(b) and 307(a).
 (2)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 306, as added by section 203(b), the following:
						Sec. 307. Access to absentee registration procedures and no-excuse absentee voting for all voters..
					205.Protections for in-person voting for individuals with disabilities and older individuals
				(a)Requirement
 (1)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21018 et seq.), as amended by sections 201, 202, 203, and 204, is amended—
 (A)by redesignating sections 308 and 309 as sections 309 and 310; and (B)by inserting after section 307 the following:
							
								308.Access to voting for individuals with disabilities and older individuals
 (a)In generalEach State shall— (1)ensure all polling places within the State are accessible, as defined in section 304;
 (2)consider procedures to address long wait times at polling places that allow individuals with disabilities and older individuals alternate options to cast a ballot in person in an election for Federal office, such as the option to cast a ballot outside of the polling place or from a vehicle, or providing an expedited voting line; and
 (3)consider options to establish mobile polling sites to allow election officials or volunteers to travel to long-term care facilities and assist residents who request assistance in casting a ballot in order to maintain the privacy and independence of voters in these facilities.
 (b)ClarificationNothing in this section may be construed to alter the requirements under Federal law that all polling places for Federal elections are accessible to individuals with disabilities and older individuals.
 (c)Effective dateThis section shall apply with respect to elections for Federal office held on or after January 1, 2021..
 (2)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 307, as added by section 204(b), the following:
						Sec. 308. Access to voting for individuals with disabilities and older individuals..
					(b)Revisions to Voting Accessibility for the Elderly and Handicapped Act
 (1)Reports to Election Assistance CommissionSection 3(c) of the Voting Accessibility for the Elderly and Handicapped Act (52 U.S.C. 20102(c)) is amended—
 (A)in the subsection heading, by striking Federal Election Commission and inserting Election Assistance Commission; (B)in each of paragraphs (1) and (2), by striking Federal Election Commission and inserting Election Assistance Commission; and
 (C)by striking paragraph (3). (2)Conforming amendments relating to referencesThe Voting Accessibility for the Elderly and Handicapped Act (52 U.S.C. 20101 et seq.), as amended by paragraph (1), is amended—
 (A)by striking handicapped and elderly individuals each place it appears and inserting individuals with disabilities and older individuals; (B)by striking handicapped and elderly voters each place it appears and inserting individuals with disabilities and older individuals;
 (C)in section 3(b)(2)(B), by striking handicapped or elderly voter and inserting individual with a disability or older individual; (D)in section 5(b), by striking handicapped voter and inserting individual with a disability; and
 (E)in section 8— (i)by striking paragraphs (1) and (2) and inserting the following:
								
 (1)accessible has the meaning given that term in section 304 of the Help America Vote Act of 2002, as added by section 101(a) of the Accessible Voting Act of 2020;
 (2)older individual has the meaning given that term in such section 304;; and (ii)by striking paragraph (4), and inserting the following:
								
 (4)individual with a disability has the meaning given that term in such section 304; and. (3)Short title amendment (A)In generalSection 1 of the Voting Accessibility for the Elderly and Handicapped Act (Public Law 98–435; 42 U.S.C. 1973ee note) is amended by striking for the Elderly and Handicapped and inserting for Individuals with Disabilities and Older Individuals.
 (B)ReferencesAny reference in any other provision of law, regulation, document, paper, or other record of the United States to the Voting Accessibility for the Elderly and Handicapped Act shall be deemed to be a reference to the Voting Accessibility for Individuals with Disabilities and Older Individuals Act.
 (4)Effective dateThe amendments made by this subsection shall take effect on January 1, 2021, and apply to with respect to elections for Federal office held on or after that date.
					206.Protections for individuals subject to guardianship
 (a)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21018 et seq.), as amended by sections 201, 202, 203, 204, and 205, is amended—
 (1)by redesignating sections 309 and 310 as sections 310 and 310A; and (2)by inserting after section 308 the following:
						
							309.Protections for individuals subject to guardianship
 (a)In generalA State shall not determine that an individual lacks the capacity to vote in an election for Federal office on the ground that the individual is subject to guardianship, unless a court of competent jurisdiction issues a court order finding by clear and convincing evidence that the individual cannot communicate, with or without accommodations, a desire to participate in the voting process.
 (b)Effective dateThis section shall apply with respect to elections for Federal office held on or after January 1, 2021..
 (b)Clerical amendmentsThe table of contents of such Act is amended by inserting after the item relating to section 308, as added by section 205(a)(2), the following:
					Sec. 309. Protections for individuals subject to guardianship..
				207.Payments to States for implementation of accessibility requirements
 (a)In generalSubtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001) is amended by adding at the end the following new part:
					
						7Payments to States for implementation of accessibility requirements
							297.Payments to States for implementation of accessibility requirements
								(a)Payments
 (1)In generalThe Director of the Office of Accessibility (hereinafter in this section referred to as the Director) shall make payments to each eligible State (as described in subsection (c)) in an amount determined under paragraph (2) for each applicable period (as defined in paragraph (3)) beginning on or after October 1, 2020.
									(2)Allocation of funds
 (A)In generalSubject to subparagraph (C), the amount of a payment made to a State for an applicable period shall be equal to the product of—
 (i)the total amount appropriated for requirements payments for the applicable period pursuant to the authorization under subsection (g); and
 (ii)the State allocation percentage for the State (as determined under subparagraph (B)). (B)State allocation percentage definedThe State allocation percentage for a State is the amount (expressed as a percentage) equal to the quotient of—
 (i)the voting age population of the State (as reported in the most recent decennial census); and (ii)the total voting age population of all States (as reported in the most recent decennial census).
 (C)Minimum paymentThe amount of any payment made to an eligible State under this section shall not be less than $1,000,000.
 (D)Pro rata reductionsThe Director shall make such pro rata reductions to the allocations determined under subparagraph (A) as are necessary to comply with the requirements of subparagraph (C).
 (E)Continuing availability of funds after appropriationA payment made to a State under this section shall be available to the State without fiscal year limitation.
 (3)Applicable period definedThe applicable period, with respect to a payment under this section, is a period of 2 fiscal years. (4)Distribution of funds to units of local governmentAt least 10 percent of funds allocated to a State under this section shall be distributed to units of local government to develop or upgrade accessible election websites and to share information with the statewide accessible election website as described in section 304.
									(b)Use of funds
 (1)In generalAn eligible State shall use a payment under this section to meet the requirements of sections 304 through 309.
 (2)Prohibition on use of funds for separate accessible election websitesFunds under this section may not be used to establish accessible election websites for individuals with disabilities and older individuals under section 304 that are separate from the election websites for the general population. Funds must be used to make existing election websites accessible, or to develop accessible election websites where one does not already exist.
									(c)Requirements for eligibility
 (1)In generalEach State that desires to receive a payment under this section for an applicable period shall submit an application for such payment to the Director at such time and in such manner and containing such information as the Director shall require.
 (2)Contents of applicationEach application submitted under paragraph (1) shall include— (A)with respect to the requirements under section 304 (relating to accessible election websites)—
 (i)a description of the State plan as developed by the committee of appropriate individuals under subsection (c) of such section;
 (ii)an assurance that the State will work with State and local disability and aging advocates to ensure the election website is accessible to individuals with disabilities and older individuals;
 (iii)a description of how the State will ensure the election website maintains accessibility; (iv)a description of how the State will ensure information on the election website is accessible to local election officials; and
 (v)identification of each organization the State is partnering with pursuant to subsection (d) of such section in order to monitor and verify the accessibility of the State election website, including the written support of each such organization;
 (B)with respect to the requirements under sections 305 through 309, a description of how the State will meet such requirements; and
 (C)such other information as the Director determines appropriate to ensure compliance with the requirements of such sections 304 through 309.
										(d)Reports
									(1)Reports by recipients
 (A)In generalNot later than the 6 months after the end of each applicable period for which an eligible State received a payment under this section, the State shall submit a report to the Director on the activities conducted using such payments during the applicable period, and shall include in the report a list of expenditures during such applicable period.
 (B)InclusionEach report submitted under subparagraph (A) shall include the number and description of complaints and grievances by individuals alleging their ability to register to vote or vote was unfairly blocked or delayed.
 (2)Report by Director to committeesWith respect to each applicable period for which the Director makes payments under this section, the Director shall submit a report on the activities carried out under this section to the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration and the Special Committee on Aging of the Senate.
 (e)Standards and guidelinesThe Director shall establish standards and guidelines for approved activities supported by payments under this section. Such standards and guidelines shall permit eligible States receiving such a payment to refine or adapt the standards and guidelines for an individual project, where such a refinement or adaptation is made necessary by a local circumstance.
 (f)DefinitionsIn this section, the terms accessible, individual with a disability, older individual, and State have the meaning given those terms in section 304. (g)Authorization of appropriations (1)In generalThere are authorized to be appropriated to carry out the provisions of this section—
 (A)$100,000,000 for fiscal years 2021 and 2022; (B)$100,000,000 for fiscal years 2023 and 2024; and
 (C)$100,000,000 for fiscal years 2025 and 2026. (2)Continuing availability of funds after appropriationA payment made to an eligible State under this section shall be available to the State without fiscal year limitation, but shall only be used for the purposes of this section.
 (h)Relationship to requirements paymentsAny payment to a State under this section shall be in addition to any requirements payment under section 251 and shall not be taken into account in determining the amount of such payment under section 252..
 (b)Clerical amendmentsThe table of contents of such Act is amended by inserting after the item relating to section 296 the following new item:
					PART 7—Payments to States for implementation of accessibility requirements
Sec. 297. Payments to States for implementation of accessibility requirements..
				208.Technical and conforming amendments relating to issuance of voluntary guidance and enforcement
 (a)Issuance of voluntary guidance by election assistance commissionSection 311 of the Help America Vote Act of 2002 (52 U.S.C. 21101) is amended— (1)in subsection (a), by striking subtitle A and inserting subtitles A and B; and
 (2)in subsection (b)— (A)by striking and at the end of paragraph (2);
 (B)by striking the period at the end of paragraph (3) and inserting ; and; and (C)by adding at the end the following new paragraph:
							
 (4)in the case of the recommendations with respect to sections 304 through 309, January 1, 2021.; and (3)by adding at the end the following new subsection:
						
 (d)Coordination with Office of AccessibilityThe Commission shall coordinate with the Election Assistance Commission Office of Accessibility established under section 223 in adopting recommendations with respect to sections 304 through 309..
 (b)EnforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking sections 301, 302, and 303 and inserting subtitle A of title III. IIIFederal assistance 301.Expansion and reauthorization of grant program to assure voting access for individuals with disabilities and older individuals (a)Purposes of paymentsSection 261(b) of the Help America Vote Act of 2002 (52 U.S.C. 21021(b)) is amended by striking paragraphs (1) and (2) and inserting the following:
					
 (1)making absentee voting and voting in an individual's place of residence accessible to individuals with the full range of disabilities (including impairments involving vision, hearing, mobility, cognition, or dexterity) through the implementation of accessible absentee voting systems that work in conjunction with assistive technologies for which individuals have access at their homes, independent living centers, long-term care facilities, or other facilities in a manner that provides the same opportunity for access and participation (including privacy and independence) as for other voters;
 (2)making polling places, including the path of travel, entrances, exits, and voting areas of each polling facility, accessible to individuals with disabilities, including the blind and visually impaired, in a manner that provides the same opportunity for access and participation (including privacy and independence) as for other voters; and
 (3)providing solutions to problems of access to voting and elections for individuals with disabilities that are universally designed and provide the same opportunities for individuals with and without disabilities..
 (b)ReauthorizationSection 264(a) of such Act (52 U.S.C. 21024(a)) is amended by adding at the end the following new paragraph:
					
 (4)For fiscal year 2021 and each succeeding fiscal year, such sums as may be necessary to carry out this part..
 (c)Period of availability of fundsSection 264 of such Act (52 U.S.C. 21024) is amended— (1)in subsection (b), by striking Any amounts and inserting Except as provided in subsection (b), any amounts; and
 (2)by adding at the end the following new subsection:  (c)Return and transfer of certain funds (1)Deadline for obligation and expenditureIn the case of any amounts appropriated pursuant to the authority of subsection (a) for a payment to a State or unit of local government for fiscal year 2021 or any succeeding fiscal year, any portion of such amounts which have not been obligated or expended by the State or unit of local government prior to the expiration of the 4-year period which begins on the date the State or unit of local government first received the amounts shall be transferred to the Commission.
								(2)Reallocation of transferred amounts
 (A)In generalThe Commission shall use the amounts transferred under paragraph (1) to make payments on a pro rata basis to each covered payment recipient described in subparagraph (B), which may obligate and expend such payment for the purposes described in section 261(b) during the 1-year period which begins on the date of receipt.
 (B)Covered payment recipients describedIn subparagraph (A), a covered payment recipient is a State or unit of local government with respect to which— (i)amounts were appropriated pursuant to the authority of subsection (a); and
 (ii)no amounts were transferred to the Commission under paragraph (1).. 302.Appointments to EAC Board of Advisors (a)In generalSection 214(a) of the Help America Vote Act of 2002 (52 U.S.C. 20944(a)) is amended—
 (1)in the matter preceding paragraph (1), by striking 37 and inserting 49; and (2)by adding at the end the following new paragraphs:
						
 (17)Two members appointed by the National Council on Disability. (18)Two members appointed by the Assistant Secretary of Health and Human Services for Aging.
 (19)Four members from organizations, whose executive leadership team consists of fifty-one percent of individuals with disabilities, representing the interests of voters with disabilities, of whom—
 (A)two members shall be appointed by the Committee on Education and Labor of the House of Representatives, of whom one shall be appointed by the chair and one shall be appointed by the ranking minority member; and
 (B)two members shall be appointed by the Committee on Health, Education, Labor, and Pensions of the Senate, of whom one shall be appointed by the chair and one shall be appointed by the ranking minority member.
 (20)Four members from organizations representing the interests of older voters, of whom— (A)two members shall be appointed by the Committee on Education and Labor of the House of Representatives, of whom one shall be appointed by the chair and one shall be appointed by the ranking minority member; and
 (B)two members shall be appointed by the Special Committee on Aging of the Senate, of whom one shall be appointed by the chair and one shall be appointed by the ranking minority member..
 (b)Effective dateThe amendments made by subsection (a) shall take effect on January 1, 2021. 303.Removal of limitation on use of funds for participation of protection and advocacy systems in litigation related to election-related disability accessSection 292(a) of the Help America Vote Act of 2002 (52 U.S.C. 21062(a)) is amended by striking ; except that and all that follows and inserting a period.
			304.Funding for protection and advocacy systems
 (a)Inclusion of system serving American Indian ConsortiumSection 291(a) of the Help America Vote Act of 2002 (52 U.S.C. 21061(a)) is amended by striking of each State and inserting of each State and the eligible system serving the American Indian consortium (within the meaning of section 509(c)(1)(B) of the Rehabilitation Act of 1973 (29 U.S.C. 794e(c)(1)(B))).
 (b)Grant amountSection 291(b) of the Help America Vote Act of 2002 (52 U.S.C. 21061(b)) is amended— (1)by striking as set forth in subsections (c)(3) and inserting as set forth in subsections (c)(1)(B) (regardless of the fiscal year), (c)(3); and
 (2)by striking except that and all that follows and inserting except that the amount of the grants to systems referred to in subsection (c)(3)(B) of that section shall not be less than $70,000 and the amount of the grants to systems referred to in subsections (c)(1)(B) and (c)(4)(B) of that section shall not be less than $35,000..
 (c)DefinitionSection 291 of the Help America Vote Act of 2002 (52 U.S.C. 21061) is amended by adding at the end the following:
					
 (d)StateIn this section, the term State means— (1)a State as defined in section 901; and
 (2)the Commonwealth of the Northern Mariana Islands..